Citation Nr: 1117526	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder, including the questions of a single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997, and whether separate ratings are warranted for muscle groups I, II, III, and IV for the period prior to July 3, 1997.

2.  Entitlement to an earlier effective date than January 21, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an earlier effective date for Dependents' Educational Assistance benefits.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from October 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In August 2010, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Fort Harrison, Montana.  


REMAND

In March 1996, the Veteran filed a claim for increased ratings for disabilities that included the service-connected shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder.  An August 1996 rating decision adjudicated the increased rating issue (the left shoulder disability had been rated together with the dorsal back muscle injury).  The Veteran entered a notice of disagreement with the August 1996 rating decision rating the service-connected shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder (the expression of disagreement with the dorsal back muscle injury encompassed the left shoulder muscle injury disability, which had been rated together with the dorsal back muscle injury).  Because of the notice of disagreement, notwithstanding the long procedural history and extended appeal period in this case, the Board has recently granted the motion for advancement of the case on the Board's docket by recognition of a 1997 docket number.

Subsequently during the appeal, in a January 2008 rating decision, the RO granted an increased rating of 30 percent for the service-connected shrapnel wound injuries to muscle groups I, II, II, and IV for the period from March 25, 1996.  A January 2008 Board remand order reflects that the left shoulder service-connected shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder was in appellate status.  A September 2008 Court order reflects that the January 2008 Board decision was partially vacated in part for the Board to consider whether the Veteran was entitled to separate disability ratings under the schedular rating criteria in effect prior to July 3, 1997.  

A January 2010 rating decision during the appeal adjudicated the issue of increased rating for service-connected shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder, finding that separate ratings for each of the injuries to muscle groups I, II, II, and IV was not warranted for the rating period prior to July 3, 1997, and granting the maximum schedular separate disability ratings for each of the injuries to muscle groups I, II, II, and IV for the rating period from July 3, 1997.  Because the January 2010 rating decision granted the maximum schedular disability ratings for each of the injuries to muscle groups I, II, II, and IV for the rating period from July 3, 1997, this decision represents a full grant of benefits for the rating period from July 3, 1997, so there remains no question of law or fact to decide with regard to the disability ratings for the period from July 3, 1997.  The separate issue of earlier effective date for TDIU will address the extraschedular questions of unemployability for the rating period from March 1996, which is also the period for consideration of TDIU.

In a January 2010 rating decision, the RO denied separate ratings for shrapnel wound injuries to muscle groups I, II, III, and IV prior to July 3, 1997, and denied a single rating for muscle groups I, II, II, and IV in excess of 30 percent from March 25, 1996 to July 3, 1997.  In February 2010, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the RO's January 2010 rating decision.  

From the record, it does not appear that the RO has yet issued a Statement of the Case (SOC) addressing the remaining increased rating questions of whether a single rating in excess of 30 percent was warranted for the rating period from March 25, 1996 to July 3, 1997, and whether separate ratings are warranted for muscle groups I, II, III, and IV of the left shoulder for the period prior to July 3, 1997.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the remaining aspect of the increased rating issue, whether a single rating in excess of 30 percent was warranted for the rating period from March 25, 1996 to July 3, 1997, and whether separate ratings are warranted for muscle groups I, II, III, and IV for the period prior to July 3, 1997, is remanded to the RO for issuance of a SOC.

The Veteran filed an increased rating claim for shrapnel wound injuries and scars in March 1996.  In May 1996, the Veteran submitted a statement alleging unemployability due to his service-connected disabilities.  In this case, the Board finds that the Veteran's claim for TDIU was raised by the record as part of the March 1996 claim for increase.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating may include a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

The RO denied the Veteran's TDIU claim in a July 2004 rating decision.  In September 2009, the RO granted the TDIU claim, effective January 21, 2009, the date the RO considered the date of receipt of claim for TDIU.  However, in a January 2010 rating decision, the RO granted an increased rating for shrapnel wound injuries.  The granting of an increased rating for shrapnel wound injuries could potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities during the rating period of March 1996 to January 2009.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  When readjudicating the TDIU claim, the RO should look at the rating period from March 25, 1996 (date of receipt of Veteran's claim for increase, which is also claim for TDIU) to January 2009 (the effective date from which TDIU was granted) and determine whether the Veteran was unemployable solely due to service-connected disabilities for this period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran and his representative should be furnished with a Statement of the Case addressing the issue of increased rating for shrapnel wound injuries to muscle groups I, II, II, and IV of the left shoulder for the period prior to July 3, 1997 (specifically, the questions of a single rating in excess of 30 percent for the period from March 25, 1996 to July 3, 1997, and whether separate ratings are warranted for muscle groups I, II, III, and IV for the period prior to July 3, 1997).

2.  The RO should readjudicate the issue of entitlement to an earlier effective date for TDIU.  The RO should look at the TDIU rating period from March 25, 1996 to January 21, 2009 to determine whether the Veteran was unemployable solely due to service-connected disabilities at any time during this period.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

